DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2021 has been entered.

 Response to Amendment
The Amendments filed on 8/12/2021 have been entered.  Claims 1-4, 7-9, 11-13, 16, 18-20, 22-24, and 30 are pending.  Claims 2-3, and 23 are withdrawn.  Claims 5-6, 10, 14-15, 17, 21, 25-29, and 31 are cancelled. Claims1, 9, 19, 22, and 30 are amended and claims 4, 7-8, 11-13, 16, 18, 20, and 24 are as previously presented.  

Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered.  

	Regarding the rejection under 35 USC § 103, the applicant states:
“Independent Claims 1 and 22 have also each been amended to specify that ‘the notification ... comprises reminding the patient to perform a test that involves the patient undertaking a predetermined physical activity at the current location of the ambulatory medical device'. 

The Examiner has not pointed to any portion of Sullivan or Annambhotla that discloses the particular combination of features recited in amended Claims 1 and 22. Nor has the Examiner pointed to any portion of Kiaie, Yuen, Donnelly, Agrawal, Volpe, De Zwart, or
Wegener that can remedy the shortcomings of Sullivan and Annambhotla.”

The examiner respectfully disagrees.  Though Sullivan or Annambhotla do not explicitly teach reminding the user to perform a test involving a physical activity, the previous cited references of Yuen (US 2013/0325396) and Donnelly (US 2010/0298899) used to reject claims 9 and 30 in the previous office action.  In particular, Yuen [0121] states:
 “it is determined that the user is at a location, the computing resource generates the recommendation data to indicate to the user to perform an activity or to extend performing the 

This notification is a reminder to perform a physical activity based on a location that is suitable to perform the physical.  Yuen [0121] further teaches it especially useful to perform such notifications when it is determined the user is not likely to do the action which again indicates that the notification is an attempt to remind the user to the activity.  Though Yuen does not explicitly teach a physical activity test, Donnelly [0066] does teach a 6 minute walking test which is a form of a physical activity test.  One of ordinary skill in the art would be motivated to combine the six minute walk test taught by Donnelly with the Sullivan in order in order provide a repeatable comparison to evaluate the effectiveness of treatment regimen (Donnelly [0066]). Further Donnelly [0066] indicates pairing the walk test with an external defibrillator such as the one taught by Sullivan protects the subject from cardiac arrest while performing the text.  One of ordinary skill in the art would be motivated to combine the activity notifications/reminders to perform a physical activity based on location taught by Yuen to the combination of Sullivan and Donnelly in order to prompt the user to perform the six minute walk test a location that is well suited for the activity see Yuen [0121].  For the above reasons, the applicant’s arguments are not persuasive.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2015/0265845) in view of Yuen (US 2013/0325396) and Donnelly (US 2010/0298899). 
Regarding claim 1, Sullivan teaches an ambulatory medical device configured to be worn by the patient for monitoring and treating a cardiac condition of a patient and to provide location- specific functions (a wearable cardiac device see Fig 1 and abstract), the device comprising: 
(209) and associated circuitry (219,220) configured to continuously acquire physiological data descriptive of the patient while the device is worn by the patient over an extended period of time, the physiological data comprising ECG data of the patient (The wearable defibrillator is connected to ECG electrodes 209 via ECG port 219 and the measurement circuit 220 see also [0068-0071]); 
therapy electrodes (104 and 108 in Fig 1; 208 in Fig 2) and associated circuitry (230, 252, 255) configured to provide a therapeutic electrical shock to the patient in response to determining an arrhythmia condition in the ECG data of the patient (Processor 230 detects atrial fibrillation from the ECG and then determines whether or not trigger defibrillator circuit to discharge a shock [0071-0073; 0077-0078]); 
a memory (238) 
a user interface (270 see also [0087]); and 
at least one processor (230) coupled with the memory, the at least one sensor, and the user interface and configured 
to determine a current location of the ambulatory medical device (Sullivan [0063;0066] teaches the use of GPS to determine location of the device.  [0093;0094] also teaches the use of proximity detector that can uses wireless signals determine proximity to another wireless device , 
Sullivan does not explicitly teach memory having stored therein a reference location record specifying a reference location and an associated location-specific process relating to an operation of the ambulatory medical device; determine whether the current location of the ambulatory medical device is within a predefined range of the reference location at least based on the reference location stored the memory; identify the associated location-specific process to be executed within the predefined range of the reference location on determining that the current location of the ambulatory medical device is within the predefined range of, and  Page 10 of 19initiate the associated location-specific process, the associated  location-specific process  comprising at least one of issuing a notification via the user interface, the notification relating to the operation of the ambulatory medical device at the current location or adapting the user interface to provide adapted user interface functionality for use at the current location, wherein the notification relating to the operation of the ambulatory medical device at the current location 
Donnelly does teach an ambulatory medical device equivalent to the one taught by Sullivan that performs a physical activity test in the form of six minute walking test ([0066])
In view of the teachings of Donnelly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include 6 minute walk test as is disclosed by Donnelly to ambulatory device taught by Sullivan in order provide a repeatable comparison to evaluate the effectiveness of treatment regimen (Donnelly [0066]). Further Donnelly [0066] indicates pairing the walk test with an external defibrillator such as the one taught by Sullivan protects the subject from cardiac arrest while performing the text.    
Yuen does teach an ambulatory medical device (Fig 3A: 108A see also [0184;0185] for different variations of the ambulatory device) having a memory (280) having stored therein a reference location record specifying a reference location and an associated location-specific process relating to an operation of the ambulatory medical device ([0142] indicates the user account 174 can be stored on the memory of the monitoring device.  [0138] further describes that the user account contains geo-location, maps and location data which are forms of data descriptive of reference locations and associated activies at these locations.  [0121] indicates that these locations activity parings are used to notify the user to perform an activity.  Based on the claim notification is a form of associated location specific process); determine whether the current location of the ambulatory medical device is within a predefined range of the reference location at least based on the reference location stored the memory (Yuen [0286-0287] indicate that locations can have set boundaries to determine whether the user is within a location which is the equivalent of a pre-defined range see also [0293-295] and Fig 7D) ; identify the associated location-specific process to be executed within the predefined range of the reference location on determining that the current location of the ambulatory medical device is within the predefined range of ([0119] indicates that when a user has entered a location, activity location database is used to determine the activity to perform at the location) , and  Page 10 of 19initiate the associated location-specific process, the associated  location-specific process  comprising at least one of issuing a notification via the user interface, the notification relating to the operation of the ambulatory medical device at the current location (Yuen [0121]) or adapting the user interface to provide adapted user interface functionality for use at the current location, wherein the notification relating to the operation of the ambulatory medical device at the current location comprises reminding the patient to perform a physical activity at the current location of the ambulatory medical device, wherein the physical activity comprises a predetermined diagnostic walking activity (Yuen [0121] teaches notifying the user to perform a physical activity at the location which notification is a reminder), and wherein adapting the user interface comprises providing the adapted user interface functionality for allowing the patient to interact with the ambulatory medical device regarding the physical activity at the current location.  (Yeun [0121] – issues a notification on the display and also an audio alert.  Based on the applicant’s specification [0042, 0048], the applicant defines the additional functionality of the user interface include communication of alerts and information via audio and visual output therefore the notification taught by Yuen is both fulfilling a notification and change in the user interface based on location.  The examiner would further note that only one of the notification or the adapting the user display is required to fulfil the limitation of the claim – “at least one of issuing a notification… or adapting the user interface”. )
In view of the teachings of Yuen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include location specific notification to perform a physical activity as is disclosed by Yuen to the particular physical activity of six minute walk test incorporated into ambulatory monitory taught by the combination in order to prompt the user to perform the six minute walk test a location that is well suited for the activity see Yuen [0121]. 
Regarding claim 8, Sullivan as modified teaches the ambulatory medical device of claim 1, but Sullivan does not explicitly teach that the associated location-specific process further comprises calculating at least one metric based on a physiological signal.
Yuen does teach an associated location-specific process further comprises calculating at least one metric based on a physiological signal. (Activity levels can be calculated based on location.  The type of activity can be determined based on the location and body position/movement data.  A goal/milestone can be calculate/set based on a location [0221; 0259;  0327; 0390; 0392; 0445-0447; 0468; 0469; 0520]).
In view of the teachings of Yuen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include physiological calculation based on location as is disclosed by Yuen to the ambulatory medical device taught by combination of Sullivan, Yuen and Donnelly in order to determine the effects certain location have on physiological and activity related signals (Yuen [0468; 0469]).  
Regarding claim 9, Sullivan as modified teaches the ambulatory medical device of claim 1 wherein the notification comprises reminding the patient to perform a six minute walk test (As discussed in the rejection of claim 1, Donnelly teaches the use of 6-minute walk test as a predetermined diagnostic walking activity as part of the ambulatory medical device and Yuen teaches notifying/reminding a user to perform a physical activity at particular.  Therefore this claim limitation is rejected for substantially the same reasons as claim 1)
Regarding claim 20, Sullivan as modified teaches the ambulatory medical device of claim 1, wherein the at least one processor is further configured to determine whether the current location of the ambulatory medical device is within at least one other predefined range of at least one other reference location and to initiate the associated location-specific process in response to determining that the current location of the ambulatory medical device is within the at least one other predefined range (Yuen [0193] teaches multiple reference locations can be identified based on location of the device and particular activities and metrics for those activities can be measured based on those locations  such as golf swings taken at a golf course or step taken while walking at the park see [0118; 0351; 0365-0366; 0491] see also rejection for claim 8 above. Based on the teachings of Yuen, It would be obvious to one of ordinary skill in the art to include multiple reference associated with location specific processes because certain activities and measurements are better suited for different locations. ).  

Claims 4, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as modified by Donnelly and Yuen as applied to claim 1 above, and further in view of Annambhotla (US 2010/0151918). 
Regarding claim 4, Sullivan as modified teaches the ambulatory medical device of claim 1, but Sullivan does not explicitly teach that the reference location comprises a physical location comprising a location of a battery charger and the notification further comprises issuing reminding the patient to charge a battery 
Annambhotla does teach a location based system for portable electronic devices powered by batteries where a reference location comprises a physical location comprising a location of a battery charger and the notification further comprises issuing reminding the patient to charge a battery ([0067; 0069; 0072] teaches determining if the device is currently at a location with charger and issues a notification/warning message on a user interface indicting the person should take advantage of the availability of the charger which notification is the equivalent of a reminder see also [0067-0073].),
In view of the teachings of Annambhotla, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include location based notification for charging battery for portable electronic device as is disclosed by Annambhotla to the portable battery powered medical device (Sullivan [0076]) taught by the combination of Sullivan, Yuen and Donnelly in order to ensure that device has adequate power until the device has the next opportunity to be recharged (Annambhotla [0067]).  In addition, keeping the device of Sullivan charged is particularly important to the wearable defibrillator device because without adequate power, the device of Sullivan will not be able to detect heart problems and administer the necessary therapeutic shock.  Further, the device of Sullivan device already contains the GPS location sensor, display, and speakers (Sullivan [0063; 0087]), therefore only modification of the device of Sullivan would be the addition of software to the device.  Also Sullivan indicates inclusion of general battery status system, and Annambhotla teaches more specific method for implementing the battery status system on a portable device.  
Regarding claim 11, Sullivan as modified teaches the ambulatory medical device of claim 1, but Sullivan does not explicitly teach wherein the memory comprises a template schedule listing scheduled visitations to the reference location, and wherein the associated location-specific process further comprises: identifying, in the template schedule, a next scheduled visitation to the reference location, wherein the reference location is equipped to complete a task; and determining that the task is due prior 
Annambhotla teaches that the memory comprises a template schedule listing scheduled visitations to the reference location, and wherein the associated location-specific process further comprises: identifying, in the template schedule, a next scheduled visitation to the reference location, wherein the reference location is equipped to complete a task; and determining that the task is due prior to the next scheduled visitation, wherein the notification further comprises a request to complete the task within the predefined range ([0055; 0057] indicates that the device contains a calendar application with event locations and usage profile that can be used to predict the future charge state.  [0067-0069; 0072] indicates the device can determine if the charge will be adequate until the next location with a power source is reached and if not then issuing a notification while the device is still near a charge source).
In view of the teachings of Annambhotla, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the a template schedule based on location and tasks as is disclosed by Annambhotla to location based location specific processes taught by the combination of Sullivan, Donnelly, Yuen, and Annambhotla in order to determine if the charge of the ambulatory medical device is adequate until the next time the device is in a location where it can be charged (Annambhotla [0057]). In addition, keeping the device of Sullivan charged is particularly important to the wearable defibrillator device because without adequate power, the device of Sullivan will not be able to detect heart problems and administer the necessary therapeutic shock.
Regarding claim 12, Sullivan as modified teaches the ambulatory medical device of claim 11, but Sullivan does not explicitly teach the at least one processor is further configured to adjust the template schedule based on sampled movement observations of the patient.
 Yuen does teach a mobile device  teach the at least one processor is further configured to adjust the template schedule based on sampled movement observations of the patient (Yuen [0520] teaches adaptive learning of locations and associated times which is the equivalent schedules based on movement information see also [0525]) 
 In view of the teachings of Yuen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an adjustable schedule movement as is 
Regarding claim 13, Sullivan as modified teaches the ambulatory medical device of claim 11, wherein the task comprises at least one of taking medication and servicing a serviceable component of the ambulatory medical device (The battery is component that needs a routine service ie charging therefore teachings of Annambhotla as discussed in the rejection of claim 11 fulfill this limitation).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as modified by Donnelly and Yuen as applied to claim 1 above, and in view of Kiale (US 2014/0337826).
Regarding claim 7, Sullivan as modified teaches the ambulatory medical device of claim 1, but Sullivan does not explicitly teach the associated location-specific process further comprises  at least one of downloading of one or more software updates, downloading device configuration information, downloading new or updated patient parameters, downloading threshold changes to underlying monitoring parameters, and downloading threshold changes to underlying treatment parameters.  
Kiale teaches medical device that wherein the associated location-specific process further comprises at least one of downloading of one or more software updates, downloading device configuration information, downloading new or updated patient parameters, downloading threshold changes to underlying monitoring parameters, and downloading threshold changes to underlying treatment parameters.  ([0087] teaches downloading software updates from a preferred location such as the user’s home.  It would be obvious to one of ordinary skill in the art to including downloading software from a preferred location to the location specific operations for the ambulatory device taught by the combination of Sullivan, Yuen and Donnelly in order to make the process convenient to the user and ensure the location of the update occurs on secure and trusted connection for the user see Kiale [0087]. )

  	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable Sullivan as modified by Donnelly and Yuen as applied to claim 11 above, and further in view of Agrawal (US 2010/0063756).
Regarding claim 16, Sullivan as modified teaches the ambulatory medical device of claim 11, and determining that the task is due comprises determining that the battery has a remaining runtime of less than a period of time based on the next scheduled visitation.  
Sullivan does not explicitly teach that the task comprises replacing a battery of the ambulatory medical device.
Agrawal [0023] does teach a battery management system that based on the charge state notifies the user to use a backup battery which is the equivalent of replacing/swapping a battery.  
In view of the teachings of Agrawal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include replacing a battery as is disclosed by Agrawal to ambulatory device taught by the combination of Sullivan, Yuen and Donnelly in order to ensure the device has adequate power for use until the next opportunity to either charge or replace the battery.  The examiner notes that Sullivan [0076] teaches that non-rechargeable batteries in addition to rechargeable which non-rechargeable batteries would necessarily need to be replaced because they cannot be recharged.   

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as modified Annambhotla, Donnelly and Yuen as applied to claim 11 above, and further in view of Volpe (US 2013/0085538).
Regarding claim 18, Sullivan as modified teaches the ambulatory medical device ambulatory medical device of claim 11, but does not explicitly teach that the task comprises replacing a garment of the ambulatory medical device, and determining that the task is due comprises determining that the garment has not been laundered for a period of time based on the next scheduled visitation.  
Volpe does teach a defibrillator vest that prompts the user to replace a garment of the ambulatory medical device, and determining that the task is due comprises determining that the garment has not been laundered for a period of time based on the next scheduled visitation (Volpe [0063; 0064] indicates that the device can determine when the device needs to be laundered and prompt the user to launder the device)
.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over over Sullivan as modified by Donnelly and Yuen as applied to claim 1 above, and further in view of Zwart (US 2005/0204310).
Regarding claim 19, Sullivan as modified teaches the ambulatory medical device of claim 1, but does not explicitly teach determining that the reference location is within a caregiver facility and the associated location-specific process comprises adapting the user interface to interact with a caregiver.  
	Zwart does teach an portable medical device (Zwart [0005] indicates the system is for any portable electronic device that records medical information which the device of Sullivan fulfills see for example Sullivan [0063] ) that the reference location is within a caregiver facility and the location-specific processing comprises adapting the user interface to interact with a caregiver (Zwart [0022] indicates that the device can detect locations such as hospitals or ambulances and adapt the user interface for each specific location see also [0024;0025]).  
In view of the teachings of Zwart, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the interface that adapts to caregiver as is disclosed by Zwart to the ambulatory medical device taught by the combination of Sullivan, Yuen and Donnelly in order to allow the appropriate information for the particular situation and treatment needs (Zwart [0025]).  The examiner further notes that Sullivan [0075] teaches adjust prompts/interface based on the person being a rescuer/caregiver which Zwart is a more automated way of performing this function using location information.  

Claims 22, 24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Donnelly in view of Yuen in view of Wegener (US 9,398,007).
Regarding claim 22, Sullivan as modified by Donnelly and Yuen teaches an ambulatory medical device to be worn by a patient for monitoring and treating a cardiac condition of the patient and providing location-specific functions, the device comprising: 
at least one physiological sensor and associated circuitry configured to continuously acquire physiological data descriptive of the a-patient while the device is worn by the patient over an extended period of time, the physiological data comprising ECG data of the patient; 
therapy electrodes and associated circuitry configured to provide a therapeutic electrical shock to the patient in response to determining an arrhythmia condition in the ECG data of the patient; 
a memory having stored therein a reference location record specifying a reference location and an associated location-specific process relating to an operation of the ambulatory medical device; 
a user interface; 
at least one processor coupled with the memory, the at least one sensor, and the user interface and configured to determine a current location of the ambulatory medical device, determine whether the current location of the ambulatory medical device is within a predefined range of the reference location at least based on the reference location stored in the memory, , identify the associated  location-specific process to be executed within the predefined range of the reference location on determining that the current location of the ambulatory medical device is within the predefined range of the reference location, and initiate the associated location-specific process, the associated location-specific process comprising at least one of issuing a notification  via the user interface, the notification relating to the operation of the ambulatory medical device at the current location and adapting the user interface to provide adapted user interface functionality for use at the current location; and a network interface coupled with the at least one processor wherein the notification relating to the operation of the ambulatory medical device at the current location comprises reminding the patient to perform a physical activity at the current location of the ambulatory medical device, wherein the physical activity comprises a predetermined diagnostic walking activity, and Page 8 of 11wherein adapting the user interface comprises providing the adapted user interface functionality for allowing the patient to interact with the ambulatory medical device regarding the physical activity at the current location (Regarding the network interface, Sullivan [0012; 0079] teaches that the defibrillator vest can contain communication module 290 which can be used to connect wirelesses communication links making it the equivalent of network interface.  The predetermined diagnostic walking test is the equivalent of the six minute walk test taught by Donnelly.  See also rejection of claim 1 for the complete teachings of Sullivan, Yuen, and Donnelly regarding the above limitations. ).
Sullivan does not explicitly teach that the network interface is configured to detect an identifier of a network, the memory stores a predefined network identifier, Page 14 of 19wherein the at least one processor is configured to determine that the ambulatory medical device is within the predefined range at least in part by comparing the identifier of the network to the predefined network identifier.
Wegener does teach a wearable biometric device (100) with a network interface is configured to detect an identifier of a network (col 8 lines 43-54), the memory stores a predefined network identifier (wearable device can cached network identifiers associated with locations where the wearable device is generally used see col 8 lines 59-66), wherein the at least one processor is configured to determine that the ambulatory medical device is within the predefined range at least in part by comparing the identifier of the network to the predefined network identifier (Inherently, wireless transmitters have a range where the signal is still detectable therefore detection of the network identifier by the wearable device would be an indication of being in the predetermined range where the network signal with the identifier is detectable see col 3 line 54 – col 4 line 4; col 8 line 40-67).
In view of the teachings of Wegener, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining locations based on network identifiers as is disclosed by Wegener to wearable medical device taught by the combination of Sullivan, Yuen and Donnelly in order to provide an additional way of identifying location of device besides just GPS. In addition, Sullivan [0094] suggests using wireless signals for determining location/proximity and Wegener is a more alternative method of implementing this location detection using wireless signals.
Regarding claim 24, Sullivan as modified teaches the ambulatory medical device of claim 22, wherein the memory stores an association between the predefined network identifier and an identifier of at least one of a home of the patient, an office of the patient, and a health care facility for the patient. (Wegener col 3 lines 58-67 indicate that particular locations such as an office or home of the user can be detected using the network identifier. Further, it would be obvious to one of ordinary skill in the art based on the teaching of Wegener that any particular location with a network can be identified using the network identifier including other locations such as a health care facility since adding other locations would only require associating the network identifier with the location within the software/memory/database of the device).  
Regarding claim 30, Sullivan as modified teaches the ambulatory medical device of claim 22, wherein the predetermined diagnostic walking activity is a six minute walk test.  (This claim is rejected for substantially the same reasons as the rejection of claims 1 and 22 above since as noted in the rejection the predetermined walking test taught by Donnelly is a six minute walk test).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293.  The examiner can normally be reached on Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792